Citation Nr: 1543667	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Whether apportionment of the Veteran's VA compensation benefits, effective from August 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from  January 1981 to December 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in March 2011 by the Winston-Salem, North Carolina, Regional Office (RO), of the Department of Veterans Affairs (VA).


FINDING OF FACT

The child for whose care an apportionment was granted has not resided with the Veteran during the majority of the appeal period, and the funds the Veteran provided directly to this child did not constitute a reasonable discharge of his duty to support her; accordingly, the apportionment of his VA compensation benefits for her support was proper.


CONCLUSION OF LAW

The apportionment of the Veteran's VA compensation benefits, effective August 1, 2010, was proper.  38 U.S.C.A. §§ 5107 , 5307 (West 2014); 38 C.F.R. §§ 3.102, 3.451 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015). 

The Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how existing benefits are paid, such as an apportionment decisions.  See Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  

While the VCAA does not apply to decisions regarding how benefits are paid, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100 , 19.101, and 19.102 (2014); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions). 

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2015). While it does not appear that the entirety of the special procedural regulations were followed in this case, as the record does not reflect that the Veteran's former spouse was provided with a copy of the Veteran's substantive appeal (and as a result, no recent correspondence from her is of record), the Board nevertheless finds that the Veteran's former spouse is not prejudiced by this error.  As discussed below, the Board finds that the apportionment is proper; therefore, the outcome of this decision is against the Veteran's claim and favors his former spouse.  Accordingly, the Board concludes that the Veteran's former spouse has not been prejudiced by any failure in following the special procedural regulations for apportionment claims, nor has she asserted any such prejudice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

Accordingly, the Board may proceed with appellate review of the claim.  The Board finds that all necessary due process requirements have been met in this case, and therefore appellate review is proper at this time without prejudice to either interested party.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).


Propriety of Apportionment

The Veteran asserts that the apportionment of his VA compensation benefits, requested by his former spouse for the care of his youngest daughter, was improper, as he was reasonably discharging his responsibility for his daughter's support.  

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2015).  

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2)  (West 2014); 38 C.F.R. § 3.450(a)(1)(ii)  (2015).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2015); Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2015). 

Both of these types of apportionments (either "general" or "special" apportionments) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450(a)(1)(ii) , 3.451 (2015). 

In general, the term "child of the veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2015).

The Veteran and his former spouse were married in November 1990, and their youngest daughter was born in March 1997.  The Veteran and his former spouse separated in February 2010, and their divorce was finalized in February 2012.  In July 2010, the Veteran's then-separated spouse requested an apportionment of the Veteran's VA compensation for support of their youngest daughter, as their daughter was a minor and primarily living with the Veteran's spouse, who was bearing the majority of the care-related costs.  

The RO granted the request for apportionment, effective as of August 1, 2010, in a decision issued in March 2011.  The Veteran disagreed with the apportionment of his compensation, asserting that his child had been living with him since September 2010 and submitting bank statements reflecting his deposits into and debit charges from a checking account created for his daughter's use.  The Veteran's former spouse responded to the Veteran's statement, asserting that while their daughter had lived with the Veteran for a very brief period of time, their daughter primarily resided with the former spouse, who provided for the majority of their child's expenses.  In support of her assertions, the Veteran's former spouse submitted documents reflecting that their daughter's official home address was listed as the former spouse's residence.  The former spouse further asserted that the Veteran's financial support was insufficient, as the Veteran's deposits into his daughter's account were erratic and used by their daughter as a source of recreational spending, and not for school activity fees or necessities.  In subsequent statements, the Veteran acknowledged that his daughter primarily resided with his former spouse, but essentially asserted that by providing his daughter with funds through a checking account that she could access with a debit card, he was reasonably providing for her.

As the Veteran's former spouse was granted a general apportionment (as she did not assert financial hardship, nor is such financial hardship objectively shown by the record), the apportionment was only warranted if the Veteran did not reside with the child for whom the apportionment was requested and if the Veteran was not reasonably discharging his responsibility for his child's support.  As both the Veteran and his spouse seem to concur that the child in question only lived with the Veteran for a short period of time, the Board finds that this period of co-residency is insufficient to establish that the Veteran resided with his child, as contemplated by VA regulation.  

Further, while the Veteran provided documentation that he provided funds to his daughter via a debit-checking account for the period from August 2010 to April 2011, the Veteran reports that he provided these funds directly to his then thirteen-year-old daughter in order to circumnavigate his former spouse and ensure that the funds were used for his child's benefit.  However, his former spouse's assertion that their daughter used these funds for recreational spending is borne out by the nature of the establishments frequented by the Veteran's daughter, as reflected in the bank statements provided by the Veteran.  Accordingly, the Board does not find that the funds provided directly to the Veteran's thirteen-year-old daughter, used primarily for recreational spending, constituted a reasonable discharge of his child support obligation.  

Moreover, given that the Veteran has not asserted that the $259.00 monthly apportionment caused him financial distress, and given that the monthly apportionment only constitutes a relatively small portion of his monthly income (he is in receipt of full disability benefits from both VA and the Social Security Administration), the Board finds that the apportionment would not cause undue hardship on the Veteran.  
As an aside, the Board notes that neither the Veteran nor his former spouse contest the calculated amount of the monthly apportionment, and the record reflects that the RO determined the amount of the monthly apportionment by determining the amount of extra compensation awarded to the Veteran for his dependent child per month.

Given that the record fails to reflect that the Veteran resided with his minor daughter or reasonably discharged his duties for her support during the appeal period, the Board finds that the general apportionment awarded to his former spouse, who bore the majority of the expenses related to their daughter's support, was proper.  Accordingly, the preponderance of evidence is against the Veteran's claim challenging the propriety of the apportionment of his VA compensation; there is no doubt to be resolved, and the apportionment was properly created.  


ORDER

The apportionment of the Veteran's VA compensation benefits, effective from August 1, 2010, was proper, and the Veteran's appeal is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


